NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current
         ~l~DE"-opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                     T~" opinion was filed for record
      / " ;; cLIRtCI OPPICI ' -
      . . . . . COUNt l1liCI'I OFVINHINtmlN
                                                                   ~" 00 OJb on .f2eh t\e, Wll
                                                                   at


      ~ _ ~m- FEB I 6 2017                    ,                   6~-G(.~
        3 V{ J.d       ~ J.tJNt?f,fSJ.                                    SUSAN L. CARLSON
               CHIEF JUSTICE           -)                               SUPREME COURT CLERK
               IN THE SUPREME COURT OF THE STATE OF WASHINGTON



          SHARLINE LUNDGREN and RAY )
          LUNDGREN, wife and husband, )                  No. 91622-5
                                      )
                        Respondents,  )
                                      )
              v.                      )                  EnBanc
                                      )
          UPPER SKAGIT INDIAN TRIBE, )
                                      )
                        Appellant.    )
                                      )                   Filed          FEB 1 6 2017


                    JOHNSON, J.-This case involves the relationship between in rem

          jurisdiction, Superior Court Civil Rule (CR) 19, and sovereign immunity. The

           issue is whether the Upper Skagit Indian Tribe's (Tribe) assertion of sovereign

           immunity requires dismissal of an in rem adverse possession action to quiet title to

           a disputed strip of land on the boundary of property purchased by the Tribe. The

           superior court concluded that because it had in rem jurisdiction, it could determine

           ownership of the land without the Tribe's participation. An inquiry under CR 19,

           as required by our cases, involves a merit-based determination that some interest

           will be adversely affected in the litigation. Where no interest is found to exist,

           especially in an in rem proceeding, nonjoinder presents no jurisdictional barriers.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        We find that the Tribe does not have an interest in the disputed property; therefore,

        the Tribe's sovereign immunity is no barrier here to this in rem proceeding. The

        trial court properly denied the Tribe's motion to dismiss and granted summary

        judgment to the property owner. We affirm.

                                   FACTS AND PROCEDURAL HISTORY

               Sharline and Ray Lundgren and the Tribe own adjacent properties in Skagit

        County, Washington. A barbed wire fence runs along the southern portion of the

        Tribe's land. The fence spans the width of the Tribe's lot, with a gate approximately

        halfway along the fence line. The land between the fence and the southern boundary

        of the Tribe's lot is the land at issue in this case. For ease of reference, we refer to this

        land as the "disputed property."

               The Lundgrens bought the 10 acres of land immediately south of the disputed

        property in 1981. The property had been in their extended family since 1947, when

        Sharline Lundgren's grandmother first bought the property. The Lundgrens

        established that the fence on the disputed property has been in the same location since

        at least 1947, and that for as long as their property has been in the family, they have

        treated the fence as the boundary line. Since 1947, the Lundgren family exclusively

        has harvested timber, cleared brush, kept the fence clear of fallen trees, and treated the

        disputed property on the southern side of the fence as their own.




                                                      2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


               The Tribe's land had been previously owned by Annabell Brown for many

        decades. In 1984, she quitclaimed a 1/4 undivided interest in the property to her son

        David Brown. Upon her death, the rest of the property passed to her other children,

        Paul Brown, Vivian Jennings, and Barbara Carrell. In 2013 the Tribe bought the

        property from Paul Brown, Jennings, and Carrell, receiving a statutory warranty deed.

        The Tribe was evidently unaware of the fence when it purchased the property. The

        Tribe's surveyors alerted the Tribe to the presence of the fence in October 20 13 while

        surveying the property "in an effort to take the land into Trust." Clerk's Papers (CP) at

        115.

               In September 2014, the Tribe notified the Lundgrens in a letter that the fence

        did not represent the boundary and that they were asserting ownership rights to the

        entire property deeded to them in 2013. The Lundgrens initiated this lawsuit in March

        20 15. They asked the court to quiet title in the disputed property to them and sought

        injunctive relief. The Lundgrens moved for summary judgment, arguing they acquired

        title to the disputed property by adverse possession or by mutual recognition and

        acquiescence long before the Tribe bought the land. The Tribe moved to dismiss

        under CR 12(b)( 1) for a lack of subject matter jurisdiction based on the Tribe's




                                                      3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        sovereign immunity and under CR 12(b)(7), 1 which requires joinder of a necessary

        and indispensable party under CR 19.2

               In the trial court, Judge Dave Needy denied the Tribe's motion to dismiss. The

        Tribe moved for direct discretionary review of this ruling. Judge Susan Cook later

        granted the Lundgrens' motion for summary judgment, holding the Lundgrens'

        "claims of title ownership by adverse possession and mutual recognition and

        acquiescence is established. Legal title to the disputed property is owned by

        Plaintiffs." CP at 159. Judge Cook noted that the fence was not hidden. Both parties


               1
                "How Presented. Every defense, in law or fact, to a claim for relief in any pleading,
        whether a claim, counterclaim, cross claim, or third party claim, shall be asserted in the
        responsive pleading thereto if one is required, except that the following defense[] may at the
        option of the pleader be made by motion: ... (7) failure to join a party under [CR] 19."

               2
                  "(a) Persons to Be Joined if Feasible. A person who is subject to service of process
        and whose joinder will not deprive the court of jurisdiction over the subject matter of the action
        shall be joined as a party in the action if (1) in the person's absence complete relief cannot be
        accorded among those already parties, or (2) the person claims an interest relating to the subject
        of the action and is so situated that the disposition of the action in the person's absence may (A)
        as a practical matter impair or impede the person's ability to protect that interest or (B) leave any
        of the persons already parties subject to a substantial risk of incurring double, multiple, or
        otherwise inconsistent obligations by reason of the person's claimed interest. If the person has
        not been so joined, the court shall order that the person be made a party. If the person should join
        as a plaintiff but refuses to do so, the person may be made a defendant, or, in a proper case, an
        involuntary plaintiff. If the joined party objects to venue and the person's joinder would render
        the venue of the action improper, the joined party shall be dismissed from the action.
                "(b) Determination by Court Whenever Joinder Not Feasible. If a person joinable
        under (1) or (2) of section (a) hereof cannot be made a party, the court shall determine whether in
        equity and good conscience the action should proceed among the parties before it, or should be
        dismissed, the absent person being thus regarded as indispensable. The factors to be considered
        by the court include:(l) to what extent a judgment rendered in the persons absence might be
        prejudicial to the person or those already parties; (2) the extent to which, by protective provisions
        in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or
        avoided; (3) whether a judgment rendered in the person's absence will be adequate; (4) whether
        the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder."


                                                          4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        recognized the fence as the boundary line and that it had clearly been on the property

        for much longer than the necessary 10 years. She noted that the Lundgrens' labor on

        the property was established by numerous witness declarations. Importantly, she

        stated that "this is as clear as a case as I've had on the bench." Verbatim Report of

        Proceedings (VRP) (May 7, 2015) at 20. The Tribe amended its motion for

        discretionary review to seek review of both Judge Needy's and Judge Cook's orders.

        We accepted direct review. See Order, Lundgren v. Upper Skagit Indian Tribe, No.

        91622-5 (Wash. Feb. 10, 2016).

                                                ANALYSIS

               The superior court concluded that because it had in rem jurisdiction, it could

        determine ownership of the land without the Tribe's participation. See VRP (Apr. 24,

        20 15) at 24. While it recognized it could not join the Tribe against its will, the court

        found the Tribe's attempt to use CR 19 to be "contrary to common sense, fairness, and

        due process for all involved." VRP (Apr. 24, 2015) at 32.

               The Tribe argues that dismissal is required for two reasons. First, it argues the

        superior court lacks jurisdiction because the Tribe has sovereign immunity from suit,

        which neither the Tribe nor Congress has waived for quiet title actions. See

        Appellant's Opening Br. at 10. The Tribe differentiates between an in rem claim and

        in rem jurisdiction, asserting that "jurisdiction in this case can only lie if the Court has

        both subject matter jurisdiction and personal jurisdiction over the claims and parties.

                                                     5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


       Thus, the mere fact of an in rem claim does not affect or somehow avoid threshold

       jurisdictional questions such as sovereign immunity." Appellant's Reply Br. at 5.

        Second, it argues that even if the lower court had in rem jurisdiction to hear the case,

       CR 19 requires dismissal because the Tribe is a necessary and indispensable party that

        cannot be joined due to sovereign immunity. See Appellant's Opening Br. at 24-30;

       Appellant's Reply Br. at 1.

              The Lundgrens acknowledge that the Tribe has sovereign immunity. Resp'ts'

        Br. at 6 ("The Lundgrens admit that the Tribe is entitled to sovereign immunity.").

        They argue that because the court has in rem jurisdiction over the quiet title action,

        personal jurisdiction over the Tribe is unnecessary and its immunity is irrelevant.

        They also assert that because they obtained title by adverse possession before the

        Tribe purchased the property, "[t]he Tribe's sovereign immunity does not deprive the

        court of jurisdiction over land the Tribe never owned." Resp'ts' Br. at 23. With regard

        to CR 19, the Lundgrens argue, "[b]ecause the Court has in rem jurisdiction,

        sovereign immunity is not a bar to jurisdiction, the Tribe is not an indispensable party,

        and Civil Rule 19 does not prevent the case from proceeding." Resp'ts' Br. at 29.




                                                     6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


               I. In Rem Jurisdiction

               Superior courts in Washington have jurisdiction to exercise in rem

        jurisdiction to settle disputes over real property. 3 Quiet title actions are proceedings

        in rem. Phillips v. Tompson, 73 Wash. 78, 82, 131 P. 461 (1913); see also 14 KARL

        B. TEGLAND, WASHINGTON PRACTICE: CIVIL PROCEDURE§ 5:1, at 155 (2d ed.

        2009). In such proceedings, the court has jurisdiction over the property itself. See

        TEGLAND, supra. Personal jurisdiction over the landowner is not required. In re

        Acquisition of Land & Other Prop. by City ofSeattle, 56 Wn.2d 541, 544-45, 353

        P.2d 955 (1960); see also In re Condemnation Petition City ofLynnwood, 118 Wn.

        App. 674, 679 & n.2, 77 P.3d 378 (2003) (noting that quiet title actions are

        proceedings in which the court can exercise in rem jurisdiction, and that "[ c]ourts

        may have jurisdiction to enter judgment with respect to property ... located within

        the boundaries of the state, even if personal jurisdiction has not been obtained over

        the persons affected by the judgment").

               A court exercising in rem jurisdiction is not necessarily deprived of its

        jurisdiction by a tribe's assertion of sovereign immunity. The United States

        Supreme Court has recognized this principle. In County of Yakima v. Confederated




               3
                  Article IV, section 6 of the Washington Constitution expressly establishes that our
        state's superior courts "shall have original jurisdiction in all cases at law which involve the title
        or possession of real property." See also RCW 2.08.010.


                                                           7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        Tribes & Bands of Yakima Indian Nation, 502 U.S. 251, 255, 112 S. Ct. 683, 116

        L. Ed. 2d 687 (1992), the county sought to foreclose property within the Yakama

        Indian Reservation for failure to pay ad valorum taxes. The Yakama Nation argued

        that state jurisdiction could not be asserted over fee-patented reservation land. The

        Supreme Court held that the Indian General Allotment Act allowed Yakima

        County to impose ad valorum taxes on reservation land. 25 U.S.C. §§ 334-381.

        The Court reached that conclusion by characterizing the county's assertion of

        jurisdiction over the land as in rem, rather than an assertion of in personam

        jurisdiction over the Yakama Nation. In other words, the Court had jurisdiction to

        tax on the basis of alienability of the allotted lands, and not on the basis of

        jurisdiction over tribal owners. See Anderson & Middleton Lumber Co. v. Quinault

        Indian Nation, 130 Wn.2d 862, 869-72, 929 P .2d 3 79 (1996) (describing County of

        Yakima, 502 U.S. 251 ).

               This court has similarly upheld a superior court's assertion of in rem

        jurisdiction over tribally owned fee-patented land. In Anderson, this court held that

        the Grays Harbor County Superior Court had in rem jurisdiction over an action to

        partition and quiet title to fee-patented lands within the Quinault Indian

        Reservation. In that case, the Quinault Indian Nation purchased a 1/6 interest in the

        surface estate of fee-patented land subject to a pending suit to partition and to a lis




                                                      8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        pendens. Relying on County of Yakima, and noting that an action to partition and

        quiet title is "a much less intrusive assertion of state jurisdiction over reservation

        fee patented land" than taxing and foreclosing fee lands, the court concluded the

        "Superior Court had proper in rem jurisdiction over [the] suit to quiet title and

        partition alienable and encumberable fee patented property situated within the

        Quinault Indian Reservation .... An action for partition of real property is a

        proceeding in rem." Anderson, 130 Wn.2d at 872, 873. Furthermore, it was

               not disputed that the trial court had proper jurisdiction over this action
               when it was filed. The subsequent sale of an interest in the property to
               an entity enjoying sovereign immunity (Quinault Nation) is of no
               consequence in this case because the trial court's assertion of
               jurisdiction is not over the entity in personam, but over the property or.
               the "res" in rem.

        Anderson, 130 Wn.2d at 873. The court was exercising jurisdiction over the

        property, not over the Quinault Indian Nation, and thus the land was "subject to a

        state court in rem action which does nothing more than divide it among its legal

        owners according to their relative interests." Anderson, 130 Wn.2d at 873. Because

        the court determined there was in rem jurisdiction, it did not need to address

        sovereign immunity.

               Relying on Anderson, Division One of the Court of Appeals held that the

        court could exercise in rem jurisdiction in a quiet title action in which the

        Stillaguamish Tribe of Indians purchased land with notice of a pending quiet title



                                                      9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        action. Smale v. Noretep, 150 Wn. App. 476, 208 P.3d 1180 (2009). In Smale, the

        Smales sought to quiet title to property they claimed to have acquired through

        adverse possession against Noretep, the non-Indian original owner. After the

        Smales sued, Noretep sold the property by statutory warranty deed to the

        Stillaguamish Tribe. The deed noted the pending quiet title action, and the Smales

        added the Stillaguamish Tribe as a defendant. The Stillaguamish Tribe argued that

        sovereign immunity barred the action. The court found:

               Because courts exercise in rem jurisdiction over property subject to
               quiet title actions, our Supreme Court has held that transferring the
               disputed property to a tribal sovereign does not bar the continued
               exercise of subject matter jurisdiction over the property. Accordingly,
               we hold that the superior court's continuing jurisdiction over the land
               claimed by the Smales for the purposes of determining ownership
               does not offend the Tribe's sovereignty.

        Smale, 150 Wn. App. at 477.

               The court noted, "The quiet title action in Anderson is similar to the quiet

        title action here in two crucial ways: both are proceedings in rem to determine

        rights in the property at issue and neither has the potential to deprive any party of

        land they rightfully own." Smale, 150 Wn. App. at 483. The Smales alleged they

        acquired title to the land via adverse possession before the original owner sold to

        the Stillaguamish Tribe. If this were true, the Stillaguamish Tribe never possessed

        the land and thus never had land to lose. Nor were the Smales attempting to




                                                     10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        adversely possess against a sovereign. The court concluded that, as in Anderson,

        the doctrine of sovereign immunity did not apply and did not bar the quiet title

        action. County of Yakima, Anderson, and Smale establish the principle that our

        superior courts have subject matter jurisdiction over in rem proceedings in certain

        situations where claims of sovereign immunity are asserted.

               II. CR 19

               Next, we turn to whether the Tribe must be joined to allow the action to

        proceed under CR 19. The Tribe asserts that even if the trial court had in rem

        jurisdiction to hear the case, CR 19 requires dismissal because the Tribe is a necessary

        and indispensable party that cannot be joined due to sovereign immunity. Appellant's

        Opening Br. at 24. We disagree. In reaching our decision, we highlight the

        importance of CR 19 as a prudential standard that asks not whether a court has the

        power to decide a case, but rather whether it should.

               CR 19(a) involves a three-step analysis. Auto. United Trades Org. v. State,

        175 Wn.2d 214, 222-23, 285 P.3d 52 (2012). First, the court determines whether

        absent persons are "necessary" for a just adjudication. If the absentee parties are

        "necessary," the court determines whether it is feasible to order the absentee's

        joinder. Joinder is generally not feasible when tribal sovereign immunity is

        asserted. Auto. United Trades Org., 175 Wn.2d at 222 (citing Equal Emp 't




                                                     11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        Opportunity Comm 'n v. Peabody W. Coal Co., 400 F.3d 774, 780-81 (9th Cir.

        2005)). "If joining a necessary party is not feasible, the court then considers

        whether, 'in equity and good conscience,' the action should still proceed without

        the absentees under CR 19(b)." Auto. United Trades Org., 175 Wn.2d at 222. We

        have recognized that "[d]ismissal under CR 12(b)(7) for failure to join an

        indispensable party is a 'drastic remedy' and should be ordered only when the

        defect cannot be cured and significant prejudice to the absentees will result." Auto.

        United Trades Org., 175 Wn.2d at 222-23 (citing Gildon v. Simon Prop. Grp., Inc.,

        15 8 Wn.2d 483, 494, 145 P .3d 1196 (2006) (citing 7 CHARLES ALAN WRIGHT,

        ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE §

        1609, at 130 (3d ed. 2001)).

               A. "Necessary" Party

               A party must be joined if adjudication of the matter in the party's "absence

        may (A) as a practical matter impair or impede the person's ability to protect that

        interest or (B) leave any of the persons already parties subject to substantial risk of

        incurring double, multiple, or otherwise inconsistent obligations by reason of the

        person's claimed interest." CR 19(a). The heart of the rule is the safeguarding of

        the absent party's legally protected interest. Auto. United Trades Org., 175 Wn.2d

        at 223.




                                                     12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


               The Tribe asserts that it has a legally protected interest because it claims

        record title ownership of the disputed property. Appellant's Opening Br. at 25. An

        inquiry under CR 19, as required by our cases, involves a merit-based

        determination that an interest will be adversely affected in the litigation. In an in

        rem action, the property at issue is the focus of the proceeding. The nature and end

        result of an in rem action determines often competing interests in the property.

        This analysis is in contrast to civil actions, where the nature and end result is relief

        or judgment. This difference is important here in the context of a legally protected

        interest because the Lundgrens are not seeking to divest a sovereign of ownership

        or control. Rather, they are attempting to retain what they already own. Where no

        interest exists, nonjoinder presents no jurisdictional barriers. While this analysis

        seems, in a way, to put "the cart before the horse," this is the relevant CR 19

        analysis. Here, as our cases recognize, and as the trial court found, Sharline and

        Ray Lundgren acquired ownership by adverse possession long before the property

        was purchased by the Tribe. To find sovereign immunity, some impact on a

        sovereign's interest should exist. No such interest exists in this case. In the trial

        court, the Tribe challenged the Lundgrens' lawsuit to quiet title and defended




                                                     13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        against the motion for summary judgment. 4 The Tribe claimed material issues of

        fact existed and challenges the summary judgment order here. Considering the

        facts in the light most favorable to the nonmoving party, we will affirm the trial

        court's grant of summary judgment if we determine "that there is no genuine issue

        as to any material fact and that the moving party is entitled to a judgment as a

        matter of law." CR 56( c). The Lundgrens are entitled to judgment as a matter of

        law if the undisputed facts establish that the Lundgrens would have succeeded on

        an adverse possession claim. We hold that they have.

               To succeed on an adverse possession claim, possession must be "(I) open

        and notorious, (2) actual and uninterrupted, (3) exclusive, and (4) hostile." ITT

        Rayonier, Inc. v. Bell, 112 Wn.2d 754, 757, 774 P.2d 6 (1989) (citing Chaplin v.

        Sanders, 100 Wn.2d 853, 857, 676 P.2d 431 (1984)). "Possession of the property

        with each of the necessary concurrent elements must exist for the statutorily

        prescribed period of 10 years." ITT Rayonier, Inc., 112 Wn.2d at 757 (citing RCW

        4.16.020). Additionally, we have held that title becomes vested when the elements

        of adverse possession, specifically the 10 year time period, are established. In

        Gorman v. City of Woodinville, 175 Wn.2d 68, 283 P.3d 1082 (2012), we




               4
                  In rem actions require giving notice to any and all persons or entities who may claim an
        interest in the property to allow those potential claimants the opportunity to participate in the
        action and assert their interest.


                                                        14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        recognized this principle. In that case, the claim was asserted and we found that

        title was acquired before the government purchased the land in question. We held

        that, as long as the requisites of adverse possession were met before the property

        was transferred to the government, RCW 4.16.160-which otherwise shields the

        government from claims of adverse possession-did not control. We found that the

        quiet title lawsuit against the city could proceed since the legal determination only

        confirmed that the claim of adverse possession was satisfied before the city

        acquired the property. The principles recognized in Gorman are important here

        because the Lundgrens' claim is based on the fact that title to the land was acquired

        long before the Tribe purchased the adjacent land.·

               The trial court, in granting summary judgment, relied on numerous

        declarations to find in favor of the Lundgrens. The record establishes that the

        disputed property has been in the Lundgrens' extended family since 1947, first

        purchased by Sharline Lundgren's grandmother. A permanent, visible, 1,306 foot

        long fence marked the boundary between the two properties for decades. The Tribe

        argues that evidence exists that "shows a dispute as to the parties' knowledge of

        the existence of the fence." Appellant's Opening Br. at 34. Annabell Brown's

        brother-in-law, Ray Brown, confirmed that both families were aware of the

        boundary fence and treated it as the property line. The Tribe asserts that Annabell

        Brown's son, David Brown, had no idea the fence was there. Assuming this is true,


                                                     15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        David Brown's lack of knowledge is not material to the legal issue in this case

        because the Lundgrens' use of the land was sufficient to satisfy the elements of

        adverse possession. "Open" and "notorious" mean that activities or objects on the

        land are visible and discoverable, if not actually known, to the true owner. 17

        WILLIAM B. STOEBUCK & JOHN W. WEAVER, WASHINGTON PRACTICE: REAL

        ESTATE: PROPERTY LAW§ 8.11, at 523 (2d ed. 2004). "[T]he owner is charged with

        constructive notice of permanent, visible objects placed on the ground, even if they

        are only slightly upon the land and would be seen to intrude only by scrupulous

        inspection or even by professional survey." STOEBUCK & WEAVER, supra, at 525.

        The evidence shows that the Lundgrens exclusively possessed and maintained the

        disputed property. The Tribe asserted no evidence to rebut the testimony that the

        Lundgrens and their predecessors have gone onto the property, cut trees, trimmed

        branches, and perhaps mended the fence in the last 70-plus years. Significantly,

        Judge Cook, in granting summary judgment, stated that "this is as clear as a case as

        I've had on the bench." VRP (May 7, 2015) at 20. We find the material facts

        undisputed and affirm the entry of order of summary judgment.

               B. "Indispensable" Party

               Because we have found that the Tribe is not a necessary party, we need not

        continue the CR 19 analysis. However, it is important to note that the principle of

        indispensability is rooted in equitable considerations. Auto. United Trades Org.,


                                                     16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        175 Wn.2d at 227 (citing Crosby v. Spokane County, 137 Wn.2d 296, 309, 971

        P.2d 32 (1999)). The central question is whether an action can proceed "in equity

        and good conscience." CR 19(b). The CR 19 inquiry requires "careful exercise of

        discretion" and is '"heavily influenced by the facts and circumstances of individual

        cases.'" Auto. United Trades Org., 175 Wn.2d at 229 (quoting WRIGHT, MILLER &

        KANE, supra,§ 1604, at 39). Of importance here is that dismissal would result in

        no adequate remedy for the plaintiff. Because of a strong aversion to dismissal,

        great weight is given to this factor. There is no alternative judicial forum for the

        Lundgrens. See Wash. Supreme Court oral argument, Lundgren v. Upper Skagit

        Indian Tribe, No. 91622-5 (June 9, 2016), at 11 min., 42 sec. to 12 min., 07 sec.,

        audio recording by TVW, Washington State's Public Affairs Network,

        http://www.tvw.org (explaining that although there is a tribal court, "the Upper

        Skagit Indian Tribe has not waived its sovereign immunity from suit in its tribal

        court, so there would not be a claim in the Upper Skagit Tribal Court to be brought

        by the plaintiffs").

               The purpose of CR 19 is to serve "'complete justice"' by permitting disputes

        to go forward only when all parties are present to defend their claims. Auto. United

        Trades Org., 175 Wn.2d at 233. But as we stated in Automotive United Trades

        Organization, "'complete justice' may not be served when a plaintiff is divested of

        all possible relief because an absent party is a sovereign." 175 Wn.2d at 233. In


                                                     17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Lundgren v. Upper Skagit Indian Tribe, No. 91622-5


        this instance, dismissal leads to no justice at all. In Automotive United Trades

        Organization, we emphasized that sovereign immunity is meant to be raised as a

        shield by a tribe, not as a sword. Here, a survey of the property was done a month

        after the property was deeded to the Tribe. See Appellant's Opening Br. at 5-6. A

        survey of the property before purchase would have disclosed the existence of the

        fence and at minimum put a purchaser on notice to determine the property boundaries.

        The Lundgrens had acquired title by adverse possession decades before the Tribe

        acquired record title in 2013. After the Lundgrens commenced the quiet title action,

        the Tribe claimed sovereign immunity and joinder under CR 19 to deny the

        Lundgrens a forum to acquire legal title to property they rightfully own. The Tribe has

        wielded sovereign immunity as a sword in disguise. While we do not minimize the

        importance of tribal sovereign immunity, allowing the Tribe to employ sovereign

        immunity in this way runs counter to the equitable purposes underlying compulsory

        joinder. See Auto. United Trades Org., 175 Wn.2d at 233-34. Finding otherwise, as

        correctly articulated by the trial court, is "contrary to common sense, fairness, and

        due process for all involved."




                                                     18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

        Lundgren v. Upper Skagit Indian Tribe, No.   91622~5



        VRP (Apr. 24, 2015) at 32. We affirm the superior court.




        WE CONCUR:




                                                       19
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.


       Lundgren v. Upper Skagit Indian Tribe




                                          No. 91622-5




             STEPHENS, J. (dissenting)-It is well established that "tribal sovereign

       immunity comprehensively protects recognized American Indian tribes from suit

       absent explicit and 'unequivocal' waiver or abrogation." Wright v. Colville Tribal

       Enter. Corp., 159 Wn.2d 108, 112, 147 P.3d 1275 (2006) (quoting Santa Clara

       Pueblo v. Martinez, 436 U.S. 49, 59, 98 S. Ct. 1670, 56 L. Ed. 2d 106 (1978)).

       "'[S]ociety has consciously opted to shield Indian tribes from suit,"' Auto. United

       Trades Org. v. State, 175 Wn.2d214, 230,285 P.3d 52 (2012) (internal quotation marks

       omitted) (quotingFluentv. SalamancaindianLeaseAuth., 928 F.2d 542,548 (2d Cir.

       1991)), because tribes are "'separate sovereigns pre-existing the Constitution,"'

       Michigan v. Bay Mills Indian Cmty., _U.S._, 134 S. Ct. 2024,2030, 188 L. Ed.

       2d 1071 (2014) (quoting Santa Clara Pueblo, 436 U.S. at 56). Brushing aside this
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       fundamental principle, the majority concludes that the Upper Skagit Indian Tribe

       (Tribe) must either waive its sovereign immunity and defend against Sharline and

       Ray Lundgren's adverse possession claim, or else risk having judgment entered in its

       absence. The majority justifies this result on the ground that personal jurisdiction over

       the Tribe is unnecessary in an in rem action to quiet title. Majority at 7. It also insists

       that the Tribe has no interest in the disputed property because the Lundgrens' claim

       of adverse possession predates the Tribe's ownership, and therefore the Tribe is not

       a necessary party to this suit. !d. at 2, 13.

              I respectfully dissent. While the existence of in rem jurisdiction gives a court

       authority to quiet title to real property without obtaining personal jurisdiction over

       affected parties, Civil Rule (CR) 19 counsels against exercising this authority in the

       face of a valid assertion of sovereign immunity. Proceeding without regard to the

       Tribe's defense, the majority gives "insufficient weight" to the sovereign status of

       the Tribe and erroneously "reach[es] and discount[s] the merits of [the Tribe's]

       claims." Republic ofPhilippines v. Pimentel, 553 U.S. 851, 855,864, 128 S. Ct. 2180,

       171 L. Ed. 2d 131 (2008).

              Applying the analysis of CR 19, I would conclude that the Tribe is a necessary

       and indispensable party that cannot be joined in this quiet title action. The result is

       clear under our precedent: we should dismiss this case without reaching the merits


                                                   -2-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       of the Lundgrens' claims. Accordingly, I would reverse the superior court and remand

       for entry of an order of dismissal under CR 12(b)(7).

                                              ANALYSIS

              The only difference between this case and others in which we have respected

       assertions of tribal sovereign immunity is that the superior court's jurisdiction to quiet

       title rests on in rem jurisdiction. Focusing on this jurisdictional basis, the majority looks

       to cases that recognize the superior court's power to proceed. See, e.g., County of

       Yakima v. Confederated Tribes & Bands of the Yakima Indian Nation, 502 U.S. 251,

       112 S. Ct. 683, 116 L. Ed. 2d 687 (1992); Anderson & Middleton Lumber Co. v.

       Quinault Indian Nation, 130 Wn.2d 862, 929 P.2d 379 (1996); Smale v. Noretep, 150

       Wn. App. 476, 208 P.3d 1180 (2009). The majority is correct that these cases support

       finding "where claims of sovereign immunity are asserted," a superior court has

       "subject matter jurisdiction over in rem proceedings" and may determine the status of

       the property without obtaining in personam jurisdiction over the tribe. Majority at 11.

       If these cases represented the sole line of relevant authority, I might affirm. Cf. Cass

       County Joint Water Res. Dist. v. 1.43 Acres ofLand, 2002 ND 83, 643 N.W.2d 685,

       691-95 (2002) (relying in part on County of Yakima and Anderson, and holding tribal

       sovereign immunity does not bar "a purely in rem action against land held by the Tribe

       in fee and which is not reservation land, allotted land, aboriginal land, or trust land");


                                                    -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       Miccosukee Tribe of Indians v. Dep 't of Envtl. Prot. ex rel. Bd. of Trs. of Internal

       Improvement Tr. Fund, 78 So.3d 31, 34 (Fla. Dist. Ct. App. 2011) (holding tribal

       "sovereign immunity is not implicated and does not bar" an eminent domain action

       because it is "an action against land held in fee by the Tribe" and there is in rem

       jurisdiction over the land). 1 However, a finding that the court has in rem jurisdiction

       does not answer the issues before us. None of these cases address the impact of a tribe's

       CR 19 claim.

       I. CR 19 Counsels against Exercising in Rem Jurisdiction in the Face of a Valid
          Assertion of Sovereign Immunity

              The majority acknowledges that CR 19 reflects a prudential standard: "CR 19

       ... asks not whether a court has the power to decide a case, but rather whether it




              1
                It is worth noting, however, that recent decisions question whether a court may
       exercise in rem jurisdiction over cases in which a tribe asserts its sovereign immunity,
       particularly since the Supreme Court issued its decision in Bay Mills, which reiterated the
       importance of sovereign immunity. See Hamaatsa, Inc. v. Pubelo ofSan Felipe, 2016 WL
       3382082, at *7 (N.M. June 16, 2016) (holding "regardless of whether Hamaatsa asserts
       claims that lie in rem or in personam, its action against the Pueblo is barred in accordance
       with federal law. Because tribal sovereign immunity divests a court of subject matter
       jurisdiction it does not matter whether Hamaatsa's claim is asserted in rem or in personam"
       and specifically noting that while Anderson carved out an exception "to tribal sovereign
       immunity for in rem actions," that case was decided before Bay Mills, which
       "unequivocally bars us from carving out a similar exception"); Cayuga Indian Nation v.
       Seneca County, 761 F.3d 218, 221 (2d Cir. 2014) (finding Bay Mills reaffirmed the
       importance of sovereign immunity and that it protects a tribe from any suit absent waiver
       or congressional authorization, and declining "to draw ... a distinction between in rem and
       in personam proceedings"). Because I would decide this case under CR 19, I do not
       reexamine our precedent in light of Bay Mills.

                                                   -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       should." Majority at 11. But the majority fails to acknowledge the significance of the

       Tribe's interest and the Lundgrens' inability to obtain personal jurisdiction over the

       Tribe.       Instead, the majority seems to believe that because the court has in rem

       jurisdiction, there is no need to engage in a full CR 19 analysis. This reasoning is

       flawed. The court's authority to exercise in rem jurisdiction does not obviate the need

       to determine which parties must be joined to fully and justly adjudicate the action.

       Which parties are necessary and indispensable is a separate question from the court's

       jurisdiction-one I find dispositive in this case given the Tribe's sovereign immunity.

                Sovereign immunity affects personal jurisdiction. See, e.g., Santa Clara Pueblo,

       436 U.S. at 58 ("'Indian Nations are exempt from suit"' (emphasis added) (quoting

       United States v. US. Fid. & Guar. Co., 309 U.S. 506, 512,60 S. Ct. 653, 84 L. Ed. 894

       (1940))); see also Anderson, 130 Wn.2d at 876 (describing tribal sovereign immunity

       under the "personal jurisdiction" section). 2 Though personal jurisdiction does not




                2
                Sovereign immunity has been variously characterized as a matter of subject matter
       jurisdiction, and as a matter of personal jurisdiction. See, e.g., Miner Elec., Inc. v.
       Muscogee (Creek) Nation, 505 F.3d 1007, 1009 (lOth Cir. 2007) ("'Tribal sovereign
       immunity is a matter of subject matter jurisdiction.'" (quoting E. F. W v. St. Stephen's
       Indian High Sch., 264 F.3d 1297, 1302-03 (lOth Cir. 2001)); Wright, 159 Wn.2d at 111
       ("The existence of personal jurisdiction over a party asserting tribal sovereign immunity is
       a question of law reviewed de novo."). It is not necessary to resolve this dispute here
       because this case can be resolved under CR 19. Under that standard, in quiet title actions
       where an absent sovereign may be stripped of land to which it has a legitimate claim, an
       assertion of sovereign immunity is dispositive and requires dismissal.

                                                   -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       impact a superior court's subject matter jurisdiction for in rem proceedings, In re

       Acquisition ofLand & Other Prop. by City ofSeattle, 56 Wn.2d 541, 544-45, 353 P.2d

       955 (1960), it does impact a superior court's ability to join a nonparty. SeeEqualEmp 'l

       Opportunity Comm 'n v. Peabody W. Coal Co., 400 F.3d 774,779 (9th Cir. 2005) ("Rule

       19(a) sets forth three circumstances in which joinder is not feasible: when venue is

       improper, when the absentee is not subject to personal jurisdiction, and when joinder

       would destroy subject matter jurisdiction." (emphasis added)); see also WILLIAM W.

       SCHWARZER, A. WALLACE TASHIMA & JAMES M. WAGSTAFFE, FEDERAL CIVIL

       PROCEDURE BEFORE TRIAL 7-37 (2010) ("Joinder is not 'feasible' where ... the party

       sought to be joined is immune from suit."). Personal jurisdiction is thus very relevant

       to a court's CR 19 analysis.

              The Tribe is not subject to personal jurisdiction because, as is conceded, it has

       sovereign immunity. Resp'ts' Br. at 6. Therefore, while the Tribe is incorrect that "[in

       rem] jurisdiction in this case can only lie if the Court has both subject matter jurisdiction

       and personal jurisdiction over the claims and parties," Appellant's Reply Br. at 5, it is

       correct that personal jurisdiction, in part, dictates the outcome of this case. We must

       consider personal jurisdiction under the analysis of CR 19.




                                                    -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       II. The Tribe Is a Necessary and Indispensable Party

              We recently addressed CR 19 in a case implicating tribal sovereignty, noting that

       it applies "when the joinder of absent persons is needed for a just adjudication." Auto.

       United Trades Org., 175 Wn.2d at 221. "Where the feasibility of joinder is contested,

       courts engage in a three-step analysis." !d. First, the court determines whether the

       absent party is '"necessary"' under CR 19(a). !d. at 222. If the party is "necessary,"

       the court then determines whether joinder is feasible. See id. If it is not feasible to join

       the party, the court "determine[s] whether in equity and good conscience the action

       should proceed among the parties before it, or should be dismissed." CR 19(b). If the

       action cannot proceed "in equity and good conscience" without the absent party, that

       party is considered "indispensable." !d.; Auto. United Trades Org., 175 Wn.2d at 229.

              The party urging dismissal for failure to join a necessary and indispensable party

       bears the burden of persuasion. See Auto. United Trades Org., 175 Wn.2d at 222. "We

       review a [superior] court's decision under CR 19 for an abuse of discretion and review

       any legal determinations necessary to that decision de novo." !d. We find an abuse of

       discretion "if the [superior] court relies on unsupported facts, takes a view that no

       reasonable person would take, applies the wrong legal standard, or bases its ruling on

       an erroneous view of the law." Gildon v. Simon Prop. Grp., Inc., 158 Wn.2d 483, 494,

       145 P.3d 1196 (2006). Dismissal under CR 12(b)(7) is a "'drastic remedy."' Auto.


                                                   -7-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       United Trades Org., 175 Wn.2d at 222 (quoting Gildon, 158 Wn.2d at 494). Because

       our Civil Rule and Federal Rule of Civil Procedure (FRCP) 19 are substantially similar,

       we may look to federal case law for guidance. !d. at 223.

              Here, the superior court denied dismissal based on CR 19 without engaging in

       the required analysis. In its oral ruling, the court stated that although it understood it

       could not join the Tribe against its will,

              it seems to me that the Tribe is the one saying that this property, which by its
              appearance may be adversely possessed long before the Tribe came into it, is
              asking to bar litigation for the other side rather than the other way around ... and
              I fmd that contrary to common sense, fairness, and due process for all involved.

       Verbatim Report of Proceedings (Apr. 24, 2015) (VRP) at 32. While the superior

       court's concerns are understandable, they reflect a desire to reach the merits of the

       action so that both parties can have their day in court. The majority adopts this approach

       unapologetically, asserting without a full analysis of the rule's factors that CR 19

       requires "a merit-based determination," even though this seems "to put 'the cart before

       the horse."' Majority at 13. In fact, CR 19 precludes a court from considering the

       merits when one of the parties validly asserts sovereign immunity. See, e.g., Auto.

        United Trades Org., 175 Wn.2d at 224 (noting the CR 19 analysis focuses "on whether

       a party claims a protected interest, not whether it actually has one"); see also Gildon,

        158 Wn.2d at 494 (contrasting "[d]ismissal under CR 12(b)(7)" with "trials on the

       merits" (emphasis added)). As the Supreme Court recognized in Pimentel, beyond the


                                                      -8-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       threshold determination that claims are not frivolous in evaluating the CR 19 factors,

       "consideration of the merits [is] itself an infringement on foreign sovereign immunity."

       553 U.S. at 864. Indeed, it would make no sense that a court evaluating the interests

       of a party who cannot be joined to an action could summarily decide the party will

       lose, and therefore has no interests to protect. 3

       A. The Tribe Is a "Necessary" Party

             A party is "necessary" if "the person claims an interest relating to the subject of

       the action and is so situated that the disposition of the action in the person's absence

       may ... as a practical matter impair or impede the person's ability to protect that

       interest." CR 19(a)(2)(A). The claimed interest must be legally protected. Auto. United




              3
                The Court of Appeals analysis in Smale, on which the superior court and the
       majority rely, is problematic in this regard when read in light of the CR 19 cases. See VRP
       at 31. The Smale court broadly stated that the quiet title action at issue did not have "the
       potential to deprive any party of land they rightfully own" because the Smales asserted
       they acquired title by adverse possession before the Tribe bought the property. 150 Wn.
       App. at 483; see also id. at 480-81 ("[I]fthe Smales acquired title before the suit was filed
       and Noretep attempted to convey the land, Noretep had no title to convey. Thus, the tribe
       never had any property to lose."). The court justified its consideration ofthe merits on the
       procedural posture of the case; the tribe moved to dismiss for lack of jurisdiction under CR
       12(b)(l), so the court assumed the Smales could prove adverse possession. !d. at 481 n.l5.
       The majority's reliance on Smale is concerning for two reasons. First, the majority goes
       further than Smale by actually resolving the merits. Compare majority at 13 (the
       Lundgrens "are attempting to retain what they already own" (emphasis added)), with
       Smale, 150 Wn. App. at 482 ("the Smales are attempting to retain what they allegedly own"
       (emphasis added)). Second, no similar presumption to that under CR 12(b)(1) applies in
       considering CR 19 and a motion to dismiss under CR 12(b)(7).

                                                    -9-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       Trades Org., 175 Wn.2d at 224. As noted above, the main inquiry here is "whether a

       party claims a protected interest, not whether it actually has one." Id.

             In concluding that the Tribe has no interest because the Lundgrens satisfied the

       elements of adverse possession, the majority takes its CR 19 analysis too far. Majority

       at 13-16. The Tribe claims record title ownership of the disputed property. This is a

       cognizable claim for a legally protected property interest. See Cady v. Kerr, 11 Wn.2d

       1, 8, 14-15, 118 P.2d 182 (1941) (stating that parties with a legal or equitable interest

       in property directly affected by a boundary dispute must be defendants in the boundary

       line adjudication); Reitz v. Knight, 62 Wn. App. 575, 585, 814 P.2d 1212 (1991) ("In

       the context ofboundary line disputes, joinder ordinarily is required only of persons who

       own property adjacent to the disputed boundary line."); RCW 7.28.010 ("[a]ny person

       having a valid subsisting interest in real property, and a right to the possession

       thereof, may recover the same by action in the superior court of the proper county,

       to be brought against the tenant in possession; if there is no such tenant, then against

       the person claiming the title or some interest therein" (emphasis added)); Quileute

       Indian Tribe v. Babbitt, 18 F.3d 1456, 1458-59 (9th Cir. 1994) (finding the Quinault

       Indian Nation was a necessary party because it had a claim to escheated property within

       its reservation). The Tribe is clearly a necessary party to this lawsuit.




                                                  -10-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       B. The Tribe Cannot Be Joined Due to Sovereign Immunity

             Having determined that the Tribe is a necessary party, the next question is

       whether the Tribe can feasibly be joined. "Joinder is not feasible when tribal sovereign

       immunity applies." Auto. United Trades Org., 175 Wn.2d at 222. Because the parties

       agree that the Tribe has not waived its sovereign immunity, the Tribe cannot be joined.4

       C.    The Tribe Is an Indispensable Party

             Because the Tribe is a necessary party that cannot be joined, we must determine

       if the Tribe is indispensable. See Confederated Tribes of Chehalis Indian Reservation

       v. Lujan, 928 F.2d 1496, 1499 (9th Cir. 1991).

             Federal courts have consistently recognized "that when the necessary party is

       immune from suit, there may be 'very little need for balancing [FRCP] 19(b) factors

       because immunity itself may be viewed as the compelling factor.'" Quileute Indian

       Tribe, 18 F.3d at 1460 (quoting Confederated Tribes of Chehalis Indian Reservation,

       928 F.2d at 1499)). Indeed, "comity and respect for sovereign interests often outweigh

       all other factors in disposing of the joinder question" because '"society has consciously

       opted to shield Indian tribes from suit."' Auto. United Trades Org., 175 Wn.2d at 230


              4
                Sovereign immunity may be waived either by the tribe or congressional
       abrogation. Okla. Tax Comm 'n v. Citizen Band Potawatomi Indian Tribe of Okla., 498
       U.S. 505, 509, 111 S. Ct. 905, 112 L. Ed. 2d 1112 (1991). As noted above, the Lundgrens
       admit that the Tribe is entitled to sovereign immunity. See Resp'ts' Br. at 6. They do not
       argue that either the Tribe or Congress waived this immunity.

                                                  -11-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       (internal quotation marks omitted) (quoting Fluent, 928 F .2d at 548). Courts, however,

       may still apply the four factors to determine whether a tribe is an indispensable party.

       Quileute Indian Tribe, 18 F.3d at 1460. These factors are:

             (1) to what extent a judgment rendered in the person's absence might be
             prejudicial to the person or those already parties; (2) the extent to which, by
             protective provisions in the judgment, by the shaping of relief, or other
             measures, the prejudice can be lessened or avoided; (3) whether a judgment
             rendered in the person's absence will be adequate; (4) whether the plaintiff
             will have an adequate remedy if the action is dismissed for nonjoinder.

       CR 19(b). Analyzing and balancing these factors, 5 I would conclude that the Tribe

       is an indispensable party.

       1. CR 19(b)(1): Prejudice

             Under CR 19(b)(1), we "assess[] the likelihood and significance of any

       prejudice." Auto. United Trades Org., 175 Wn.2d at 229. This factor favors the

       Tribe for two reasons. First, this court has found that "[i]n evaluating the extent of

       prejudice, we accord heavyweight to the tribes' sovereign status." Id. "Indian tribes

       are 'domestic dependent nations' that exercise inherent sovereign authority over

       their members and territories." Okla. Tax Comm 'n v. Citizen Band of Potawatomi


              5
                The majority refuses to balance the parties' interests, choosing instead to ignore
       three of the four factors. Majority at 17; cf Auto United Trades Org., 175 Wn.2d at 229
       ("In examining each of the four factors ... the court determines how heavily the factor
       weighs in favor of, or against, dismissal." (emphasis added)). The sole factor the majority
       considers conveniently favors the Lundgrens (remedy for the plaintiffs), while the three it
       ignores favor the Tribe (prejudice, avoiding or reducing prejudice, and adequacy of the
       judgment).

                                                  -12-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       Indian Tribe of Okla., 498 U.S. 505, 509, 111 S. Ct. 905, 112 L. Ed. 2d 1112 (1991)

       (quoting Cherokee Nation v. Georgia, 30 U.S. (5 Pet.) 1, 17, 8 L. Ed. 25 (1831)).

       "Among the core aspects of sovereignty that tribes possess-subject ... to

       congressional action-is the 'common-law immunity from suit traditionally enjoyed

       by sovereign powers."' Bay Mills, 134 S. Ct. at 2030 (quoting Santa Clara Pueblo,

       436 U.S. at 58). That sovereign immunity against suit "is 'a necessary corollary to

       Indian sovereignty and self-governance."' !d. (quoting Three Affil. Tribes of Fort

       Berthold Reservation v. Wold Eng'g, PC, 476 U.S. 877, 890, 106 S. Ct. 2305, 90 L.

       Ed. 2d 881 (1986)). "Where tribal sovereign immunity is concerned, 'respect for the

       inherent autonomy Indian tribes enjoy has been particularly enduring."' Auto.

       United Trades Org., 175 Wn.2d at230 (quoting Fla. Paraplegic Ass 'n v. Miccosukee

       Tribe ofIndians ofFla., 166 F.3d 1126, 1130 (11th Cir. 1999)). This factor strongly

       favors finding the Tribe to be an indispensable party. See id. at 229-31; cf Pimentel,

       553 U.S. at 867 (discussing cases of joinder and the governmental immunity of the

       United States; finding under the first factor that "[t]hese cases instruct us that where

       sovereign immunity is asserted, and the claims of the sovereign are not frivolous,

       dismissal of the action must be ordered where there is a potential for injury to the

       interests of the absent sovereign").




                                                 -13-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




             Importantly, a judgment entered in the Tribe's absence would not bind the

       Tribe to a determination that the Lundgrens adversely possessed the disputed

       property. See Cady, 11 Wn.2d at 8 (explaining parties who have a direct interest in

       the result of a boundary line dispute must be joined "for otherwise such persons are

       not bound as to any determination of the location of the boundaries"); Pit River

       Home & Agric. Coop. Ass'n v. United States, 30 F.3d 1088, 1099 (9th Cir. 1994)

       (finding the tribal council to be a necessary party in a dispute over the beneficial

       owners of trust property because "even if the Association obtained its requested

       relief in this action, it would not have complete relief, since judgment against the

       government would not bind the Council, which could assert its right to possess the

       Ranch"); Confederated Tribes of Chehalis Indian Reservation, 928 F .2d at 1498

       (finding that in an action challenging the United States' continuing recognition of

       the Quinault Indian Nation as the sole governing authority for the Quinault Indian

       Reservation that "[j]udgment against the federal officials would not be binding on

       the Quinault Nation, which could continue to assert sovereign powers and

       management responsibilities over the reservation").

             A determination of title to the disputed property without the Tribe being a

       party to the litigation casts a shadow over the Tribe's ownership. See Quileute

       Indian Tribe, 18 F.3d at 1460 (agreeing with the lower court's conclusion "that the


                                               -14-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       Quinaults 'would suffer severe prejudice by not being a party to an action which

       could deplete the Quinaults' land interests or jeopardize their authority to govern the

       lands in question'" (quoting Quileute Indian Tribe v. Lujan, C91-558C, 1992 WL

       605423, at *3 (W.D. Wash. Aug. 28, 1992) (court order)). At the same time,

       proceeding without the Tribe could prevent the Lundgrens from providing

       marketable title should they someday wish to sell their property. See Hebb v.

       Severson, 32 Wn.2d 159, 166, 201 P.2d 156 (1948) ("[M]arketable title is one that

       is free from reasonable doubt and such as reasonably well informed and intelligent

       purchasers, exercising ordinary business caution, would be willing to accept."). It

       thus prejudices both the Tribe and the Lundgrens. See CR 19(b)(1); Pimentel, 553

       U.S. at 869 (FRCP 19(b)'s first factor "directs consideration of prejudice both to

       absent persons and those who are parties"). This factor strongly favors dismissal.

       2. CR 19(b)(2): Avoiding or Reducing Prejudice

             A further relevant inquiry is whether the court could lessen or avoid prejudice

       by "protective provisions in the judgment, by the shaping of relief, or [by] other ·

       measures." CR 19(b)(2). The Lundgrens do not propose any way the court could

       lessen prejudice. I am unable to imagine a remedy that would lessen the prejudice

       that results from quieting title to disputed property in the absence of the record title

       holder. The majority fails to acknowledge that we cannot require the Tribe to waive


                                                 -15-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       its sovereign immunity to lessen prejudice. See Confederated Tribes of Chehalis

       Indian Reservation, 928 F .2d at 1500 ("the ability to intervene if it requires waiver

       of immunity is not a factor that lessens prejudice" (citing Makah Indian Tribe v.

       Verity, 910 F.2d 555,560 (9th Cir. 1990)). This factor also strongly favors dismissal.

       3. CR 19(b)(3): Adequacy of the Judgment

             The third factor-the adequacy of a judgment rendered without the Tribe-

       also weighs in favor of dismissal. See CR 19(b)(3). "Adequacy" here "'refers to the

       public stake in settling disputes by wholes, whenever possible."' Auto. United

       Trades Org., 17 5 Wn.2d at 232 (internal quotation marks omitted) (quoting

       Pimentel, 553 U.S. at 870). "A party who seeks to quiet title to a piece ofland must

       join all known persons who are claiming title in order to settle the property's

       ownership without additional litigation." 7 CHARLES ALAN WRIGHT, ARTHUR R.

       MILLER & MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE: CIVIL § 1621, at

       334 (3d ed. 2001). As noted above, the Tribe may not be bound by a determination

       made in its absence, and the Lundgrens may not be able to obtain secure title absent

       a judgment against the Tribe. The dispute cannot be completely and definitively

       settled without joining the Tribe.




                                                -16-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       4. CR 19(b)(4): Remedy for the Plaintiffs

             Finally, I consider whether the Lundgrens would have a remedy if this case

       were to be dismissed. See CR 19(b)(4). I agree with the majority that this factor

       weighs in favor of the Lundgrens. It appears that the Lundgrens do not have another

       judicial forum in which they may seek relief if this claim were to be dismissed for

       failure to join the Tribe. See Wash. Supreme Court oral argument, Lundgren v.

       Upper Skagit Indian Tribe, No. 91622-5 (June 9, 2016), at 11 min., 42 sec.,

       recording by TVW, Washington State's Public Affairs Network, available at

       http://www.tvw.org (explaining that although there is a tribal court, "the Upper

       Skagit Indian Tribe has not waived its sovereign immunity from suit in its tribal

       court, so there would not be a claim in the Upper Skagit Tribal Court to be brought

       by the plaintiffs").   However, the majority fails to recognize that "lack of an

       alternative forum does not automatically prevent dismissal of a suit." Makah Indian

       Tribe, 910 F.2d at 560. Courts respect the need to dismiss claims for inability to join

       a necessary and indispensable sovereign even when doing so denies the plaintiff any

       remedy. See, e.g., Pit River, 30 F.3d at 1102-03; Quileute Indian Tribe, 18 F.3d at

       1460-61; Confederated Tribes of Chehalis Indian Reservation, 928 F.2d at 1500; cf

       Pimentel, 553 U.S. at 872 ("Dismissal under [FRCP] 19(b) will mean, in some

       instances, that plaintiffs will be left without a forum for definitive resolution of their


                                                 -17-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       claims. But that result is contemplated under the doctrine of foreign sovereign

       immunity."). This simply underscores that dismissal under CR 19 can be a drastic

       remedy, albeit a proper one.

       D. Balancing the CR 19(b) Factors

              Balancing these four factors, I would conclude that the Tribe is a necessary and

       indispensable party that cannot be joined. The most logical result is that this case should

       be dismissed pursuant to the Tribe's CR 12(b)(7) motion, as the Lundgrens' interest in

       quieting title to the disputed property yields to the Tribe's interest in maintaining its

       sovereign immunity.      I recognize that dismissal potentially leaves the Lundgrens

       without recourse. Although in our most recent CR 19 and sovereign immunity case we

       rejected dismissal due in part to the plaintiffs inability to obtain relief, that was a unique

       case in which the State attempted to assert tribal sovereign immunity "as a sword."

       Auto. United Trades Org., 175 Wn.2d at 233. We explained, "Sovereign immunity is

       meant to be raised as a shield by the tribe, not wielded as a sword by the State." Id.

       Dismissal in that case "would have the effect of immunizing the State, not the tribes,

       from judicial review." !d. at 234. 6 Here, the Tribe has properly asserted its sovereign


              6
               The majority misses the mark when it asserts that the "Tribe has wielded sovereign
       immunity as a sword in disguise." Majority at 18. This statement rests on the mistaken
       premise that the Tribe seeks to take from the Lundgrens "title to property they rightfully
       own." Id. Even accepting as established the Lundgrens' claim that they adversely
       possessed the disputed property for decades before the Tribe took ownership, they never

                                                    -18-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




       immunity as a shield to protect itself from suit. I would therefore respect the Tribe's

       status as a sovereign and dismiss the case without reaching the merits of the Lundgrens'

       claims.

                                            CONCLUSION

             I would reverse the superior court. Under the analysis ofCR 19, the Tribe is a

       necessary and indispensable party that cannot be joined because of sovereign immunity.

       Accordingly, the Tribe is entitled to dismissal, and I would remand for entry of an order

       granting the Tribe's motion to dismiss under CR 12(b)(7).




       brought a claim of ownership until now. As a putative defendant in the Lundgrens' quiet
       title action, the Tribe holds record title-and the validity of that ownership is not in
       question absent a merits adjudication. Thus, the Tribe is asserting sovereign immunity
       defensively, to resist being haled into court. The situation could not be more different from
       the State's offensive assertion of tribal sovereign immunity in Auto.

                                                   -19-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Lundgren v. Upper Skagit Indian Tribe, 91622-5 (Stephens, J., dissenting)




                                        -20-